Case 3:19-mc-80140-JSC Document 1 Filed 05/24/19 Page 1 of 5
                                                        ORIGINAL



JUNJT SUZUKI (SBN 184738)
junji@marshallsuzuki.com
EDWARD S. MTYAUCHI (SBN 230553)
edward@marshallsu2uki.com
TOKIKO YASUDA (SBN 257128)                                     WAV 24 2019
tokiko@marshallsuzuki.com
ANDREW BARTLETT (SBN 305565)
andrew.bartlett@marshallsuzuki.com
MARSHALL SUZUKI LAW GROUP, LLP
230 California Street, Suite 415
San Francisco, CA 94111
Telephone: (415)618-0090
Facsimile: (415) 618-0190
Attorney for Shogakukan Inc.


                              UNITED STATES DISTRICT COURT

                                                     Olg^grOR.^ ^ OMISC
                                                )   Case No:
 In re DMCA Subpoena to
                                                )
 YouTube, LLC                                   )   DECLARATION OF HIROYUKI
                                                )   NAKAJIMA                                           OJ
                                                )                                                      -<
                                                                                                       •n
                                                                                                       >
                                                                                                       X
I, Hiroyuki Nakajima, declare and testily as follows:
       1.     1 am an attorney duly licensed to practice law in Japan. I represent Shogakukan
Inc., a Japanese corporation, in the above-entitled proceeding and as such, I am authorized and
qualified to make this declaration for and on its behalf, and I make this declaration for that
reason.


       2.      Shogakukan Inc. is seeking a subpoena pursuant to 17 U.S.C. § 512(h) to obtain
information sufficient to identify the persons infringing its copyrighted works.
       3.      The purpose for which this subpoena is sought is to obtain the identity of the
alleged infiringers. Such information will only be used for the purpOvSe of protecting rights
underthe Copyright Act (17 U.S.C. § I01,etseq,).




                                                                                       -Page 1 of 2'
In re DMCA Subnoena to YouTube. LLC
Declaration of Hiroyuki Nakaj ima
Case 3:19-mc-80140-JSC Document 1 Filed 05/24/19 Page 2 of 5




    I declare under penalty of perjury under the laws of the United States of America that the
foregoing is true and correct.


Executed on                        A1      ^2019.




                                                     liroyuki Nakajima
                                                    Attorney for Shogakukan Inc.




                                                                                     -Page 2 of 2-
In re DMCA Subpoena to YouTube. LLC
Declaration of Hiroyuki Nakajima
      Case 3:19-mc-80140-JSC Document 1 Filed 05/24/19 Page 3 of 5




3rd Floor, Tamagawa Building, 1-20,
Yotsuya, Shinjukii-tai
Tokyo, Japan 160-0004
TOKYO FLEX LAW OFFICE
Nakajima Hiroyuki, Attorney-at-Law
TEL    +81-3 — 3353 — 3521
FAX    +81 — 3 — 3 3 5 6 — 9 2 2 8
MAIL nakajima@flex-law,gr.jp
Attorney for Shogakukan Inc.


                                      May 22,2019

Via Email


YouTubc, LLC
Attn: Copyright Operation.s/ DMCA Complaints
901 Cherry Ave
San Bruno, CA 94066
Phone:650-214-3010
Email: copyright@youtube.com

       RE:     NOTIFICATION OF COPYRIGHT INFRINGEMENT
               (Pursuant to 17 U.S.C. § 512)

To whom it may concern:

          I represent Shogakukan Inc., a Japanese corporation (hereinafter called
"Shogakukan"), the representative of the iwo individual authors of the copyrighted works
Identified under the column entitled "Original Work" in Exhibit A attached to this notice
("Exhibit A").

         It has recently come to Shogakukan's attention that certain users of your services
have unlawfully published and posted certain contents on your website located at
www.youtube.com, more specifically identified under the column entitled "Infringing
Work" in Exhibit A (referred to as the "Infringing Work"), corresponding to each of the
Original Work identified in Exhibit A.

         Shogakulcan has a good faith belief that the Infringing Work is not authorized by
the copyright owner, its agent, or the law.

         We demand that you immediately disable access to the Infringing Work and cease
any use, reproduction, and distribution of the Original Work. Specifically, we request that
    Case 3:19-mc-80140-JSC Document 1 Filed 05/24/19 Page 4 of 5



YouTitbc, LLC
May 22, 2019
Page 2 of3



you remove or disable the Infringing Work from www.youtube.com and/or any of your
system or services.

         We also request a written assurance that you have fully complied with our request,




          I declare that the information in this notice is accurate, and under penally of
perjury, that Shogakukan and I are authorized to act on behalf of the owner of the exclusive
right of the Original Work that is infringed.

         Your immediate response will be appreciated.


                                     Very truly yours.


                                     Hiroyuki Nakajima
                                     Attorney at Law



                                                         Z/i      f
                                 Case 3:19-mc-80140-JSC Document 1 Filed 05/24/19 Page 5 of 5


     Youiube.LLC
     May22.2W9
     Page3 of 3
     Exhibit A.
              •




                                                                                                                                                                       VosTube Channd/Cw
             Title of OrlKlB«3 Work      Anttior of Orijinal Work          OrighialWoric.            Infrlniifng Work      TiaeoflDfHBglnRWark
                                                                                                                                                                (ffanie/ProfUe PaRcon YooTube^m)

                       IChiuiHaim           K (HajimeKanebaku)      ittpa://urasurday.com/ch^ https://www.yoiitube.eoni                                                  ttti>e7/www.yojtube.com/channel/
     Joou)                                                          ohsl/index. Html            /watch7v=KDCS80i:vkZw                                                    UC6z7ZEhSulwKllDTRI!7t.w/
1                                                                                                                         7,                             LNGA


                      <^   (YamBdn    KiS          (ShohclMuubc)    ittot://biBComiobroB.net/co htles://**ww.yoiJtijbe.coiii lllfi'5vvT<A.492            Kile Russo      littos.//www.youtube.com/ohannet/
     Uihyima-kun)                                                   mie/u»hijim«liuti/          /wetch?v=HIZARMXaCYs Yemlkin Usnijima kun 492                            UCHsopjVPed2vilQFelA19PNA
2                                                                                                                                 Y;imlkln t/Shljima
                                                                                                                          kun 492

                        A/ (Yamikin   Ktt    fif- (Shohei Manobe)   itt9a'//bjgcomicbraaj)fit/co ittDB://«rww.youtube.com                                Ktle Rusbo      ittpt://www.youtube.com/uBer/cha
     Uihijsiu- kunl                                                 mic/ufiViijimalion/          /watch'*v=nj88A8£mtj     470-480 ifyamikm                               Mevka/
3                                                                                                                         Ulhl|ima kun
                                                                                                                          470-480|[Manga Yamikin

     IHft'?                {YamDdn    KH           (ShdbeiManabc)   Nttpft://blgc omicbrofi.net/co httOB://ww%v,youtubo.com l»l*'9->y-7<A-345-           HI®'>•>•✓•7     'rtlp«7/vrtW.youtube.com/ch*nnol/
4    Utbijini- kun)                                                 mic/ush^imakun.^            /wjteh->v=5cXtJCp347jY    373                            </0             UCHrlXKBcUtrNHTrTBOiS^g

                        A- tYumkin    VMS          (Shohei Muub«)   'iU0s://bigC0micb'0«.net/c0 htto$://v»viW.yoJtijba.corr IB*'5v'vT<^4B0                               ittD87/www.youtube.oom/channel/
     Uibijinu-kun)                                                  rrWc/ue^iuimakun/           /wetcH*'v=VfaiHRnTeSw 481 482 483 4 94 4 95 4aB          <Ay             UCHrlXKScUtrNHTrTBOiS^ig
5
                                                                                                                          487 468 489


                           (Kengan    Author knuwnu                 lttpa://urB6Unday.comA«n •ittps://www.youtube.coni <cnjfjn A»hurs Itpibodc 21 -      AnimeFightClub ittoB.//www.yoLJtijbe.corr/channel/
     Aslnira)                         (Daromcon)                    can/                     /wetch?v=D-uXAuR*Jhl 'liiuj C(i£iiui va AJam                                JCaruG4ehoy9YdaemcClnGUt
«                                                                                                                          Ducllcytl" - Nfan^ Chapters
                                                                                                                          42-46 Rciictiun


                           (Ksngan    Author known as               httpty/urasunday.com/ken htto5://www.youtijbB.oom Kengan Asnur? Episods              .^nimel-'i^lClub -ittpB7/www.youtube.com/ch9nnel/
     Aihun)                           (Daramece)                    lan/                     /wateh?v-eQMbn8LaH-g 26 • *Ohma v9 Inaba                                    JCaFua4ehoy9YdqamcClnGtJg
                                                                                                                      Ryo!r(1 o(2)-U«ng3
7
                                                                                                                      Chapters 68-99 Reaction



     T'^V^r'ya.'/ (Kngan              Audxx kouwn as                httD&o'/urastifTday.comAen httos://»<v«<.yDUtube.eom Kengtn Ashura Episode AsimeFi^tClub httpft7/www.youtube.com/chBnr>eL/
     Atbufil                          (DwomeonJ                     (en/                       /w>tc>i?v=03Xfl}«U3IcM 20 • *Punk Abbot va Adam               UCBFuG4eHoy9VdQsmcClnGUg
B                                                                                                                          Dudley!!' -Uansa
                                                                                                                           Chapters 43-44 Reaction

                           (KrnBan    Aulbcr knwn u                 httpsy/uraBunday.com/^en httpB://v/wV'.yoiAube.coT Kcn|jn Aihurs bplsoilc 1^ •       .^imcFlghtCluh httpi //www.youtiAe .com/channel/
     Aibun)                           (Daromecn)                    (tn/                     /»ntch''v=mljoaHrjkiiO    "Mulch UptI!" - MoAga                             UCaFu04ehoy9YdqemcC1nQUg
                                                                                                                           Chuptcn 41 ^2 RcavSion

9




                           (Kengsn    Author kuown a» li'jU'ijh     httosy/uraaunday.comAeri http6://www. youtube.com Kcn^in A^hiira Ohmti vs            OptimlBtic      htts>B//www.youtube.com/ohennel/
                                      (Daronieon)                   got/                     /wateh?v=OD»OkVKjtpE Kir>u                                  Neko            UC«hwaDMyETl.TaTRdL-OiiA
     Aihurs)

10




                  T        (iCengMi   Auttiec known K K ^ l61! ^    hets*y/uruuntliV£om/ken htioB://www.yoiJti.^e.com Kcngai AfthuraR>u\k Otnw luidernco716              htte«://www.voutube.com/eharvtel/
                                                                    gen/                    /wetch-NF=zESXSLWK03 'MMVjf-iiul                                             UCyu7.H»2Wopo-bUSvTFyCMg
     Aibun)                           (Duomeofi)
                                                                                                M

11




                            (Kengan   Author known as               https://urB8uncfay.cofn Aen hittoa://www.yoiitube,eom Koigaii Aihun R)U m Ohnu luiderrrco? 16        httds //www.youtube.com/chafvial/
                                      (Daromcon)                    gen/                        /wateh?v=unZ'ljU'K6wg TMMVjPin 1                                         UCyu7.H»2WDpo-bUSvTFyCMg/
     Aibun)
U




                                                                                               EXHIBIT A
